Case: 18-11900       Date Filed: 11/21/2019      Page: 1 of 15


                                                                                [PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 18-11900
                              ________________________

                     D.C. Docket No. 6:17-cr-00165-PGB-KRS-1


UNITED STATES OF AMERICA,

                                                                         Plaintiff-Appellee,

versus

JEREMY ACHEY,

                                                                     Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                   (November 21, 2019)

Before WILLIAM PRYOR and JILL PRYOR, Circuit Judges, and ROBRENO,*
District Judge.




         *
        Honorable Eduardo C. Robreno, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
                Case: 18-11900         Date Filed: 11/21/2019     Page: 2 of 15


ROBRENO, District Judge:

               Achey appeals his conviction for conspiracy to distribute a controlled

substance, arguing that there was insufficient evidence to prove the existence of a

conspiracy. This argument depends on a contention that the government was

required to prove Achey conspired to distribute a specific controlled substance and

at trial it only proved that Achey distributed a generic controlled substance. We

disagree and hold that the government was only required to prove Achey conspired

to distribute a generic controlled substance and that there was sufficient evidence

to prove that multiple people conspired with Achey to distribute a generic

controlled substance. We affirm.

                                  I.      BACKGROUND

               Achey sold controlled substances on the dark web under the name

EtiKing. On February 27, 2017, one of Achey’s customers died from an overdose

involving an “analogue” of fentanyl, tetrahydrofuran fentanyl (“fentanyl”). The

victim had acquired the drug that caused her death from EtiKing on the dark web.

Following an investigation that included an undercover agent posing as a customer

of EtiKing’s, Achey was arrested and charged with one count of conspiracy to

distribute and possess with intent to distribute a controlled substance analogue1


1
  We note that the indictment charged Achey with a conspiracy to distribute or possess with
intent to distribute a generic controlled substance analogue, not a generic controlled substance.
We assume for purposes of this appeal that the mens rea requirement to prove a conspiracy for a
                                                2
               Case: 18-11900       Date Filed: 11/21/2019       Page: 3 of 15


and two counts of distributing a controlled substance analogue. The jury

ultimately returned a conviction on all counts and determined that Achey had sold

the drug that caused the victim’s death.2

              The investigation revealed that various actors were involved in

Achey’s drug operation. Achey purchased at least two types of fentanyl—methe

fentanyl and tetrahydrofuran fentanyl—from “LS,” a company based in China.

Specifically, he bought 50 grams of tetrahydrofuran fentanyl from LS. Others

involved in the conspiracy included Achey’s wife, who delivered parcels of drugs

to various post offices; a reseller of drugs, named “illianlikeavillian,” who sold

smaller quantities of some of the drugs Achey sold him; and some repackagers

who helped Achey ship out orders to customers.

              Achey only challenges his conviction for conspiracy under Count One

of the indictment. Count One charged:

                      [Defendant] did knowingly, willfully, and
                      intentionally conspire with other persons,
                      both known and unknown to the Grand Jury,
                      to distribute and possess with intent to
                      distribute a controlled substance analogue
                      that was intended for human consumption,

generic controlled substance analogue is the same as for a conspiracy for a generic controlled
substance. We make this assumption because Achey has not argued that the two crimes have
different mens rea requirements, and there is no dispute in this case that the substances Achey
conspired to distribute or possess with intent to distribute qualified as controlled substance
analogues.
2
  Achey was sentenced to life imprisonment, consisting of a term of life imprisonment on Count
One, a term of life imprisonment on Count Two, and a term of 240 months’ imprisonment on
Count Three, to be served concurrently.
                                               3
             Case: 18-11900     Date Filed: 11/21/2019   Page: 4 of 15


                   which violation involved a mixture and
                   substance containing a detectable amount of
                   .      .  .   (Tetrahydrofuran     fentanyl)
                   Hydrochloride, a Schedule II controlled
                   substance analogue, and a mixture and
                   substance containing a detectable amount of
                   . . . (4-ACO-DMT), a Schedule I controlled
                   substance analogue, and is therefore
                   punished under 21 U.S.C. § 84l(b)(l)(C).

                          Pursuant to 21 U.S.C. § 84l(b)(l)(C),
                   on or about February 27, 2017, a person
                   identified herein as “K.G.” died as a result of
                   the use of a controlled substance analogue
                   that the defendant conspired to distribute and
                   possess with intent to distribute, that is, a
                   mixture and substance containing a
                   detectable amount of . . . (Tetrahydrofuran
                   fentanyl) Hydrochloride, a Schedule II
                   controlled substance analogue.

                        All in violation of 21 U.S.C. §§
                   802(32), 813, and 846.

Achey challenges the sufficiency of the evidence to prove Count One on the basis

that the government was required to prove that he conspired to distribute fentanyl

or DMT, and it failed to prove a conspiracy as to the specific drug.

                        II.    STANDARD OF REVIEW

             When reviewing a challenge to the sufficiency of the evidence, the

evidence must be considered “in the light most favorable to the Government,

drawing all reasonable inferences and credibility choices in the Government’s

favor.” United States v. Browne, 505 F.3d 1229, 1253 (11th Cir. 2007). “If a

                                          4
                Case: 18-11900       Date Filed: 11/21/2019       Page: 5 of 15


reasonable jury could conclude that the evidence establishes guilt beyond a

reasonable doubt,” the verdict will be affirmed. Id.3

                                    III.    DISCUSSION

               There was sufficient evidence to prove a conspiracy to distribute a

controlled substance because Achey and at least one other person engaged in

conduct from which an agreement to commit an illegal act can be inferred. The

government was only required to prove a conspiracy to distribute a generic

controlled substance because the indictment charged a conspiracy to distribute a

controlled substance and not a conspiracy to distribute fentanyl or DMT. And in

the light most favorable to the government, a reasonable jury could have found that

Achey and at least one other person conspired to distribute a generic controlled

substance.

    A.    The Government Was Required To Prove A Conspiracy To Distribute A
                       Controlled Substance In General.

               To convict Achey on Count One, the government was required to

prove that he conspired to distribute a generic controlled substance. Achey argues

otherwise, contending that here the indictment charged him with conspiracy to



3
 The parties dispute whether the specific sufficiency of the evidence argument raised on appeal
was made below. If an argument regarding the sufficiency of the evidence is not made below,
and it is raised for the first time on appeal, we will apply plain error review to that argument on
appeal. United States v. Joseph, 709 F.3d 1082, 1103 (11th Cir. 2013). Because the application
of plain error review here does not change the outcome of the case, we need not decide this issue.
                                                5
              Case: 18-11900     Date Filed: 11/21/2019   Page: 6 of 15


distribute fentanyl or DMT specifically and that therefore the government was

required to prove there was an agreement to distribute fentanyl or DMT.

             This argument fails. Achey misses an important distinction: proof of

the type of drug involved in the conspiracy is separate and distinct from proof of

mens rea as to the type of drug. The statutes under which Achey was indicted do

not require proof of a conspiracy to distribute a specific controlled substance. A

reference in the indictment to a specific controlled substance does not necessarily

put the government to the burden of proving a conspiracy to distribute the specific

controlled substance. And the government does not have the burden to prove a

conspiracy to distribute the specific controlled substance when the reference to the

specific controlled substance is fairly read to apply to the sentencing enhancement

provision of the statute and not to the elements of the offense.

             We turn to the interplay of the three relevant statutory provisions. 21

U.S.C. § 841(a)(1) makes it a crime for a person to intentionally or knowingly

“manufacture, distribute, or dispense, or possess with intent to manufacture,

distribute, or dispense, a controlled substance.” Id. (emphasis added). In turn, 21

U.S.C. § 846 makes it a crime to conspire to violate § 841(a)(1). Further, 21




                                          6
               Case: 18-11900        Date Filed: 11/21/2019      Page: 7 of 15


U.S.C. § 841(b) provides the penalties for a violation of either §§ 841(a)(1) or 846,

and some of these penalties are based on the specific type of drug involved.

              Both §§ 841(a)(1) and 846—the statutes defining the elements of the

crime of conspiracy to distribute a controlled substance—only require the

government to prove that the defendant conspired to distribute what he knew was a

controlled substance. The specific type of drug involved is not an element of

§ 841(a) but is instead “relevant only for sentencing purposes.” United States v.

Rutherford, 175 F.3d 899, 906 (11th Cir. 1999).4 And, because the type of drug is

not an element of the statutory offense, a finding of mens rea with respect to the

specific type of drug is ordinarily not required. United States v. Sanders, 668 F.3d
1298, 1309–10 (11th Cir. 2012).5 It follows that, for a § 846 conspiracy charge,

the government is ordinarily not required to prove that the defendant conspired to

distribute a specific substance but is only required to prove that the defendant


4
  See 21 U.S.C. § 841(a)(1) (using the indefinite language of “a controlled substance”);
McFadden v. United States, 135 S. Ct. 2298, 2304 (2015) (“When used as an indefinite article,
‘a’ means ‘[s]ome undetermined or unspecified particular.’” (alteration in original) (quoting
Webster's New International Dictionary 1 (2d ed. 1954))); United States v. Martinez, 301 F.3d
860, 865 (7th Cir. 2002) (“In reading § 841, it is clear that drug type and quantity are not
elements of the offense.”).
5
  See McFadden, 135 S. Ct. at 2304 (“The ordinary meaning of § 841(a)(1) thus requires a
defendant to know only that the substance he is dealing with is some unspecified substance listed
on the federal drug schedules.”). But the government may be required to prove the specific type
of drug involved for sentencing. See Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) (holding
that any fact that increases the maximum penalty must be found by the jury); see also 21 U.S.C.
§ 841(b)(1) (providing for increased maximum penalties based on the type and amount of drug
involved). The instant case only involves the mens rea question, i.e. whether the government is
required to prove the defendant conspired to distribute what he knew was a specific drug. Cf.
Sanders, 668 F.3d at 1309–10 (discussing both the Apprendi issue and the mens rea issue).
                                                7
                Case: 18-11900        Date Filed: 11/21/2019        Page: 8 of 15


conspired to distribute a generic controlled substance. See United States v.

Abdulle, 564 F.3d 119, 126 (2d Cir. 2009) (“[T]he mens rea requirement for

conspiracy is satisfied simply if the government shows that the defendant intended

to distribute and possess with the intent to distribute any controlled substance.”).

               A different situation arises if the indictment charges a specific type of

drug in the place of the generic drug element of the offense. United States v.

Narog, 372 F.3d 1243, 1246, 1249 (11th Cir. 2004). Accordingly, an indictment

that charges a subset 6 of the statutory conspiracy offense, e.g. charging the specific

type of drug for the controlled substance element, requires the government to prove

that the defendant conspired to distribute the specific type of drug charged. See id.

at 1249 (holding that the government was required to prove that the defendants

conspired to distribute the specific drug referenced in the indictment because the

indictment charged a subset of the statutory offense). The question here is whether



6
  A subset of a statutory offense is an offense for which all the elements of that subset offense are
included within the elements required to prove the statutory offense. See Schmuck v. United
States, 489 U.S. 705, 716 (1989) (noting that a lesser offense is not a subset of a greater offense
“[w]here the lesser offense requires an element not required for the greater offense”); see also
Subset, Webster’s Ninth New Collegiate Dictionary (1990) (defining subset as “a set each of
whose elements is an element of an inclusive set”). Thus, distribution of fentanyl is a subset of
the statutory offense of distribution of a controlled substance because all the elements necessary
to prove the former are elements of the latter. Indeed, the only difference between these two
crimes is that the statutory-offense element requiring knowledge that a controlled substance is
being distributed is narrowed for the subset offense to knowledge that fentanyl is being
distributed. See Sanders, 668 F.3d at 1311 (“Although knowledge is not required under
§ 841(b), Sanders argues that his particular indictment narrowly charges only a ‘subset’ of the
statutory offenses—conspiracy to possess and possession of cocaine—rather than the generic
crimes of conspiracy to possess and possession of a controlled substance.”).
                                                 8
              Case: 18-11900     Date Filed: 11/21/2019   Page: 9 of 15


the indictment charged a subset of the statutory offense by referencing a specific

drug.

             Achey argues that Count One, by referencing the specific drugs,

charges a subset of the offense, as opposed to the generic statutory crime of

conspiring to distribute controlled substances. He relies on Narog, where this

Court held that an indictment charged a subset of the offense when it charged that

the defendant distributed pseudoephedrine “knowing and having reasonable cause

to believe that [it] would be used to manufacture a controlled substance, that is,

methamphetamine.” 372 F.3d at 1246. Narog teaches that when an indictment

“contains both the broad language of the statutory crime and additional language

seemingly narrowing the charged crime to a subset of the statutory crime,” the

government is required to prove the subset of the crime. Id. at 1248–49. In Narog,

the indictment charged that the defendants knew that the substance they were

distributing—which was not itself a controlled substance but was an ingredient

necessary to manufacture a controlled substance—would eventually be used to

manufacture a specific controlled substance. Id. at 1246. Under those

circumstances, because the indictment charged a specific substance instead of the

generic substance as an element, the government was required to prove mens rea as

to the specific substance. Id. at 1249.




                                          9
             Case: 18-11900     Date Filed: 11/21/2019    Page: 10 of 15


             But this Court subsequently explained in Sanders that a reference to a

specific substance in the indictment does not necessarily require the government to

prove mens rea as to the specific substance. 668 F.3d at 1309–10. The Sanders

indictment charged that “[the defendant conspired] to knowingly and intentionally

distribute and possess with intent to distribute a controlled substance, said

conspiracy involving at least five (5) kilograms of cocaine.” Id. at 1311. Because

the indictment in Sanders conveyed that the conspiracy “involved” the specific

drug, this reference pertained to sentencing, and the indictment charged that the

defendants knew they were distributing a generic controlled substance and not a

subset of the offense. Id. at 1312–13. That indictment did not substitute the

specific substance for the generic substance as an element. Id. Thus, the

government was not required to prove mens rea as to the specific substance. Id.

             Under Sanders and Narog, whether the government is required to

prove a conspiracy to distribute a specific substance depends on the role the

specific substance plays in the indictment. If the reference to the specific

substance in the indictment, fairly read, charges that the defendant conspired to

violate § 841 with the specific substance as an element, then a subset of the offense

is charged, and the government must prove the defendant’s mens rea regarding the




                                          10
               Case: 18-11900        Date Filed: 11/21/2019        Page: 11 of 15


specific substance.7 But if the specific substance is referenced only for sentencing

purposes, the government is not required to prove the defendant’s mens rea

regarding the specific substance, and proof of the defendant’s mens rea regarding

generic controlled substances will suffice.

               The indictment in this case does not charge a subset of the offense.

The references in the indictment to fentanyl and DMT are not fairly read as

charging Achey with conspiring to distribute those specific drugs. Instead, the

references to the specific drugs in the indictment are fairly read to have been

included for sentencing purposes.8 To wit, the first reference to the specific

substances in this indictment has the same “involving” language as the reference to

the specific substance in the Sanders indictment—indicating that it is included only

for sentencing purposes. The second reference follows an explicit reference to 21

U.S.C. § 84l(b)(l)(C), which is the sentencing provision, not the elements-of-the-

offense provision. Looking at these circumstances, Achey’s indictment is fairly



7
  Compare Sanders, 668 F.3d at 1312 (“[The] indictment fairly read is not charging that Sanders
had knowledge of that type or amount of drug but is charging that the overall conspiracy
involved that type and amount of drug.”), with Narog, 372 F.3d at 1247 (“[T]he grand jury
charged this case as a methamphetamine case, and the government tried it as such. There was
simply nothing else involved. The defendants were accused of collecting large amounts of
pseudoephedrine and shipping it to a lab where it would be used to manufacture
methamphetamine.”).
8
  In Sanders, the specific drug language was required under § 841(b) to fix the statutory
maximum sentence. 668 F.3d at 1309–10. Here, although proof of the specific type of drug
ultimately may not have been required for sentencing because § 841(b)(1)(C) provides the
punishment for conspiring to distribute a schedule I or II controlled substance, neither the district
court nor the parties focused on this distinction.
                                                 11
               Case: 18-11900       Date Filed: 11/21/2019       Page: 12 of 15


read as charging conspiracy to distribute a generic controlled substance, as in

Sanders, and only noting the specific substances involved for sentencing

purposes.9

    B.     There Was Sufficient Evidence To Prove A Conspiracy To Distribute A
                                Controlled Substance.

               When all reasonable inferences are drawn in the government’s favor,

the evidence adduced at trial was sufficient to prove the existence of a conspiracy

to distribute a controlled substance. There was sufficient evidence in the record for

the jury to infer that (1) the supplier conspired with Achey based on the amount of

drugs supplied, (2) the reseller conspired with Achey based on his distribution of

Achey’s drugs, (3) the wife conspired with Achey based on her assistance, and (4)

the repackagers conspired with Achey based on their assistance.

               A conspiracy conviction requires the government to prove the

following: “(1) [an] agreement between two or more persons to achieve an

unlawful objective; (2) knowing and voluntary participation in that agreement by

the defendant; and (3) an overt act in furtherance of the agreement.” United States


9
  Additionally, Narog is distinguishable because the indictment here charges a conspiracy to
distribute a controlled substance instead of a conspiracy to distribute the ingredient for a
controlled substance with knowledge that the ingredient would be used to manufacture the
controlled substance. Because distribution of an ingredient was not involved in this case, there
was no threat that Achey would be convicted of an offense not charged by the indictment. Thus,
unlike in Narog, charging a subset of the statutory offense would have served no purpose in this
case. See Sanders, 668 F.3d at 1312 (distinguishing Narog on the basis that there was a risk that
the defendants in that case did not know they were aiding in the manufacturing of a controlled
substance).
                                               12
             Case: 18-11900     Date Filed: 11/21/2019    Page: 13 of 15


v. Wenxia Man, 891 F.3d 1253, 1265 (11th Cir. 2018). The existence of an

agreement may be established by proof of an understanding between the

participants to engage in illicit conduct, and the typical proof required to prove

“legitimate contracts” is not required. United States v. Jones, 765 F.2d 996, 1002

(11th Cir. 1985). This proof may be provided through “circumstantial evidence,

such as inferences from the conduct of the alleged participants or from

circumstantial evidence of a scheme.” Wenxia Man, 891 F.3d at 1265 (quoting

United States v. Elledge, 723 F.2d 864, 865 (11th Cir. 1984)).

             But a simple buyer-seller controlled substance transaction does not, by

itself, form a conspiracy. United States v. Dekle, 165 F.3d 826, 829 (11th Cir.

1999). Yet a conspiracy can be found if the evidence allows an inference that the

buyer and seller knew the drugs were for distribution instead of merely

understanding “their transactions to do no more than support the buyer’s personal

drug habit.” Id. at 829–30. When considering whether a purchaser or seller of

drugs was in fact a conspirator, an “agreement may be inferred when the evidence

shows a continuing relationship that results in the repeated transfer of illegal drugs

to the purchaser.” United States v. Mercer, 165 F.3d 1331, 1335 (11th Cir. 1999).

A conspiracy to distribute controlled substances may also be inferred from a drug

transaction where the amount of drugs allows an inference of a conspiracy to




                                          13
             Case: 18-11900     Date Filed: 11/21/2019   Page: 14 of 15


distribute drugs. United States v. Hernandez, 433 F.3d 1328, 1333 (11th Cir.

2005).

             First, there was sufficient evidence of an agreement between Achey

and LS, the supplier from whom he purchased fentanyl. The evidence allows an

inference that LS knew that these purchases were more than buyer-seller

transactions for Achey’s personal use. Achey told investigators that he obtained 50

grams of tetrahydrofuran fentanyl. Given the potency of the substance, that

amount was enough for Achey to supply many others. And the record shows that

Achey told the investigators that he obtained more than one type of controlled

substance from the company. Under these circumstances, a reasonable jury could

infer that the supplier must have known that Achey would further distribute the

drugs, and thus was acting with knowledge of the illegal purpose.

             Second, there was also sufficient evidence as to Achey’s wife,

Achey’s reseller, and Achey’s repackagers. Achey’s wife was observed dropping

off drug packages at various post offices. Achey’s reseller, “illianlikeavillian,”

sold smaller quantities of the controlled substances that he or she obtained from

Achey. Achey’s repackagers assisted with the distribution by packing drugs into

smaller packages and shipping them out. These actors, in assisting Achey with the

distribution of drugs, were acting as individuals who knew of Achey’s illegal

objective and intended to advance it.


                                          14
              Case: 18-11900     Date Filed: 11/21/2019     Page: 15 of 15


              It is thus clear that each of these four actors conspired with Achey to

distribute controlled substances. As to any of these actors, the evidence adduced at

trial of their assistance in distribution was sufficient for a reasonable jury to infer

that these actors knew of the illegal purpose of the operation and understood their

participation in an illegal scheme.

                                IV.    CONCLUSION

              For the foregoing reasons, we AFFIRM Achey’s conspiracy

conviction.




                                           15